          Case 1:20-cr-00544-LJL Document 34
                                          35 Filed 04/19/21 Page 1 of 1




                                                           April 19, 2021
BY ECF
Judge Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Corey Smith
       20 Cr. 0544 (LJL)

Dear Judge Liman:

        With the consent of all parties, I write to seek an adjournment of the next pretrial
conference scheduled for April 28, 2021. I am starting a trial before the Honorable Lorna G.
Schofield today that is expected to last two weeks. I do not expect to be available for the
currently scheduled conference in this matter. I ask that the date be moved by about two weeks.
The parties are actively engaged in plea discussions. In light of this request, neither defendant
objects to the exclusion of time for purposes of calculating Speedy Trial time.


              Respectfully submitted,

              ________/s/_______
              Julia Gatto
              Assistant Federal Defender
              Tel: (212) 417-8750

                              REQUEST GRANTED as to Corey Smith and Elaine Carberry.
cc:    all parties (ECF)      The Status Conference previously set for April 28, 2021 is
                              rescheduled to May 12, 2021 at 3:00PM. The conference will
                              proceed remotely by zoom video conference. The Court, with
                              consent of all parties, excludes time from April 19, 2021 until
                              May 12, 2021 pursuant to the Speedy Trial Act, 18 U.S.C.
                              3161(h)(7)(A), upon a finding that the interest of justice
                              outweighs the interest of the public and the defendants in a
                              speedy trial, in that the time between now and May 12 will allow
                              parties to continue discussions regarding a potential pretrial
                              resolution.
                                                4/19/2021
